 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 1 of 16 PageID: 1




KIM, CHO & LIM, LLC
Joshua S. Lim, Esq.
Seokchan Kwak, Esq.
460 Bergen Boulevard, Suite 305
Palisades Park, NJ 07650
Tel: (201) 585-7400
Fax: (201) 585-7422
Attorneys for Plaintiff
joshualim@kcllawfirm.com
seankwak@kcllawfirm.com
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 MISA CHOI, individually and on behalf of all        Case No.:
 others similarly situated,
                                                                  CIVIL ACTION
                         Plaintiff,
                                                       COMPLAINT AND JURY DEMAND

        -against-                                          COLLECTIVE ACTION
                                                        PURSUANT TO 29 U.S.C. § 216(b)
 LG ELECTRONICS U.S.A., INC., JOOWAN                            CLASS ACTION
 CHO, and JOHN/JANE DOES 1-100,                              PURSUANT TO FRCP 23

                         Defendants.


       Plaintiff, MISA CHOI (“Choi” or “Plaintiff”), by and through her attorneys, Kim, Cho &

Lim, LLC, complaining of Defendants, LG ELECTRONICS U.S.A., INC. (“LGEUS”), JOOWAN

CHO (“Cho”), and JOHN/JANE DOES 1-100 (collectively, “Defendants”), avers as follows:

                                      NATURE OF THE ACTION

1.     Plaintiff Choi – a non-exempt employee – initiates this action to recover unpaid overtime

wages while in the employ of Defendants pursuant to the Fair Labor Standards Act of 1938, 29

U.S.C. § 201 et seq. (“FLSA”), the New Jersey Wage Payment Law, N.J.S.A. § 34:11-4.1 et seq.,

the New Jersey Wage and Hour Law, N.J.S.A. § 34:11-56a et seq. (“NJLL”) and their supporting

rules and regulations.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 2 of 16 PageID: 2




2.     Plaintiff brings this lawsuit as an individual and as a representative of a putative FLSA

collective class and FRCP Rule 23 class (collectively, “Class”) whose members are similarly

situated as Plaintiff under employment with Defendants.

                                             PARTIES

3.     Plaintiff is an individual residing in Palisades Park, New Jersey and was employed by

Defendants as an entry-level associate in the Defendants’ accounts receivable (“A/R”) department

in 2007. Since her employment, she was promoted to an assistant manager in 2010, then to a

manager in March 2016. Plaintiff is currently employed with Defendants as a manager in the A/R

department.

4.     Throughout her employment with Defendants, Plaintiff and other similarly situated

employees paid on salary basis, including but not limited to assistant managers and managers,

were subjected to a similar pattern of Defendants’ illegal employment practices.

5.     Plaintiff seeks to represent a class of similarly situated individuals under 29 U.S.C. § 216(b)

and Rule 23 of the Federal Rules of Civil Procedures.

6.     LGEUS is a legal entity registered to conduct business in the State of New Jersey as a

foreign profit corporation with its principal place of business located at 1000 Sylvan Avenue,

Englewood Cliffs, New Jersey 07632. LGEUS also holds its office in an adjacent building at 910

Sylvan Avenue, Englewood Cliffs, New Jersey 07632.

7.     LGEUS is part of the LG family of corporations, which is headed by LG Electronics, a

Korean multinational corporation with its principal offices located in Seoul, South Korea.

8.     LGEUS regularly engages in, and at all relevant times engaged in, interstate commerce in

the course of conducting its business.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 3 of 16 PageID: 3




9.     LGEUS had annual gross volume of sales of $500,000 or more (exclusive of excise taxes,

if any) for each year during the times relevant to this action.

10.    Defendant Cho is an individual holding the title of the president of LGEUS. At all times

relevant to this action, Cho held the right and power to hire and fire, set the work schedules of, and

determined the pay rates of, all employees of LGEUS including Plaintiff.

11.    At all relevant times, Defendant Cho held the right and power to determine and establish

all employment practices of LGEUS.

12.    Defendants John/Jane Does 1-100 are fictitious names for individuals who are owners,

officers, employees, and/or agents of LGEUS, who also possessed operational control over, and/or

an ownership interest in LGEUS and/or who possessed the power to hire and fire, determine wages

and compensation paid to, and the working schedules and conditions of, the employees of LGEUS

during the period from three (3) years immediately preceding the filing of this action through the

present day.

                                   JURISDICTION AND VENUE

13.    This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b) (FLSA), 28 U.S.C.

§ 1531 (interstate commerce), and 28 U.S.C. § 1331 (federal question).

14.    Supplemental jurisdiction over Plaintiff’s state law claims is conferred by 28 U.S.C. §

1367(a).

15.    Venue is proper in this district under 28 U.S.C. § 391(b) and (c) because all or a substantial

part of the events or omissions giving rise to the claims occurred in this district, Defendants operate

their business in this district, and Plaintiff was employed by Defendants in this district.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 4 of 16 PageID: 4




                        DEFENDANTS WERE PLAINTIFF’S EMPLOYERS

16.      During Plaintiff’s employment with LGEUS, LGEUS had gross annual revenue of

$500,000 or greater.

17.      During Plaintiff’s employment with Defendants, LGEUS was engaged in commerce or in

the production of goods for commerce within the meaning of FLSA, 29 U.S.C. § 203(s).

18.      LGEUS was Plaintiff and the Class’s employers within the meaning of the FLSA and the

NJLL.

19.      All individual Defendants were persons acting directly or indirectly in the interest of

LGEUS in relation to Plaintiff and/or the Class’s employment with Defendant LGEUS.

                                        DEFENDANT LGEUS

20.      At all relevant times, LGEUS had, and still has, the power to hire and fire Plaintiff and the

Class.

21.      At all relevant times, LGEUS had, and still has, the power to set wages of Plaintiff and the

Class.

22.      At all relevant times, LGEUS had, and still has, the power to control the work schedules

and/or conditions of employment of Plaintiff and the Class.

23.      The checks for the payment of wages to Plaintiff and the Class are issued under LGEUS’s

name.

                                    DEFENDANT JOOWAN CHO

24.      At all relevant times, Defendant Cho had, and still has, the power to hire and fire Plaintiff

and the Class.

25.      At all relevant times, Defendant Cho had, and still has, the power to set wages of Plaintiff

and the Class.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 5 of 16 PageID: 5




26.    At all relevant times, Defendant Cho had, and still has, the power to control the work

schedules and/or conditions of employment of Plaintiff and the Class.

27.    At all relevant times, Defendant Cho had, and still has, the operational control over LGEUS

and had the power to determine and establish the employment practices of Defendant LGEUS.

28.    At all relevant times, Defendant Cho was, and is, together with LGEUS, a joint employer

of Plaintiff and the Class.

                              DEFENDANTS JOHN/JANE DOES 1-100

29.    At all relevant times, Defendants John/Jane Does 1-100 had, and/or still have, the power

to hire and fire Plaintiff or in the alternative, their opinion was given weight in LGEUS’s exercise

of such power.

30.    At all relevant times, Defendants John/Jane Does 1-100 had, and/or still have, the power

to set wages of the Class or in the alternative, their opinion was given weight in LGEUS’s exercise

of such power.

31.    At all relevant times, Defendants John/Jane Does 1-100 had, and/or still have, the power

to control the work schedules and/or conditions of employment of the Class or in the alternative,

their opinion was given weight in LGEUS’s exercise of such power.

32.    At all relevant times, Defendants John/Jane Does 1-100 did, and/or still do, serve as the

Class’s direct supervisors and oversee the day-to-day performance of the Class’s duties under

employment with Defendant LGEUS.

                          DEFENDANTS’ EMPLOYMENT PRACTICES

33.    LGEUS is a subsidiary of a large, internationally recognized Korea-based parent

corporation, LG Electronics, which maintains several offices internationally.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 6 of 16 PageID: 6




34.     Commensurate with its size and fame as the leading manufacturer of electronics, LGEUS’s

corporate structure comprises of several departments and/or divisions, including a legal

department.

35.     As such, LGEUS was apprised of laws and regulations applicable to them, including

applicable federal and state employment laws, on a regular basis.

36.     Upon information and belief, prior to or during Plaintiff and the Class’s employment with

LGEUS, LGEUS’s legal department performed extensive research into the employment laws

applicable to them, including the FLSA and the NJLL.

37.     As such, prior to or during Plaintiff and the Class’s employment with LGEUS, LGEUS

was thoroughly familiar with overtime payment requirements as well as the strict limitations on

deeming an employee “exempt” from overtime compensation.

38.     Notwithstanding, LGEUS fraudulently “classified” its employees, including Plaintiff and

Class members, as “exempt” employees, for the purpose of withholding overtime premium

payments.

39.     To accomplish this and create an appearance of compliance, LGEUS engaged in a practice

of engaging in “paper promotions” of entry-level associates to purported “assistant managers”

without modifying such employees’ responsibilities, authorities, or tasks assigned to them.

40.     Even when LGEUS’s employees were “promoted” to “managers,” no meaningful change

in their responsibilities, authorities, or tasks followed.

41.     Further, all salaried employees were directed not to record the number of hours they

worked, for example, by “punching-in” and “punching-out,” notwithstanding LGEUS’s ability to

keep track of their employees’ work hours, illustrated by the fact that LGEUS keeps track of all of
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 7 of 16 PageID: 7




its hourly employees. In directing its salaried employees so, LGEUS effectively prevented

recordkeeping of their overtime hours.

42.    Such deceitful practice led LGEUS’s employees to mistakenly believe that they held

“managerial” roles and therefore were exempt from, and not entitled to, overtime premiums for

the hours they worked.

43.    The “paper promotions” are designed to create an “appearance of hierarchy” among

LGEUS’s employees and to re-produce the culture prevalent in corporations in Korea.

44.    By way of establishing written or unwritten company policies, LGEUS sought to create an

environment assimilating those of an ordinary corporation existing in South Korea where there

exist no laws against discrimination comparable to those of the United States or New Jersey.

45.    Under such work environment, employees holding actual supervisory positions were often

unrestrained from making comments that were derogatory, demeaning, sexist and otherwise

discriminatory in nature, thereby creating a hostile work environment for those in non-actual

managerial positions.

46.    For instance, Plaintiff’s supervisors would demand that Plaintiff serve their lunch. On other

occasions, Plaintiff’s supervisors commented that she is expected to perform certain tasks just

because she is woman.

47.    The aforementioned unlawful and deceiving practice of LGEUS with regard to the non-

payment of overtime was established by the “true” management level, such as president and vice

presidents, with the help of its legal department.

48.    As such, the above-described practice was pervasive throughout all departments and/or

divisions of LGEUS.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 8 of 16 PageID: 8




49.    Defendants’ establishment of the aforementioned policies and practice indicate LGEUS’s

violations of applicable overtime laws were purely willful.

50.    Accordingly, the members of the Class were uniformly subject to the aforesaid

employment practices of LGEUS to which Plaintiff also was subject.

                        THE TERMS OF PLAINTIFF’S EMPLOYMENT

51.    Plaintiff was hired on or about 2007 and continued to be employed until present.

52.    Plaintiff is currently on a disability leave due to stresses caused by the unlawful acts of

Defendants as alleged herein.

53.    During Plaintiff’s employment, Plaintiff was hired to work in the A/R department, but with

duties including those relating to accounts receivable and accounts payable, such as collecting

money from and/or paying to other entities conducting business with Defendant LGEUS or

processing claims relating thereto.

54.    Plaintiff held the titles of an assistant manager and a manager at different times, but was

never afforded any authority to hire or fire other employees.

55.    At all relevant times, Plaintiff’s suggestions or recommendations as to the hiring, firing, or

promotion or any status change of other employees were never given any weight.

56.    LGEUS’s organization chart created an appearance whereby the purported “managers”

directed the work of their subordinate employees, including assistant managers and entry-level

employees.

57.    However, managers held no actual authority over assistant managers or entry level

employees. Rather, the managers, assistant managers, and entry level employees all reported

directly to the senior manager and/or vice president who held actual supervisory authority.
 Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 9 of 16 PageID: 9




58.    At all relevant times, Plaintiff did not have any authority to direct the work of any other

employees.

59.    At all relevant times, Plaintiff was to abide by specific standard procedures set forth by her

supervisors in performing her tasks.

60.    At all relevant times, Plaintiff was not allowed to exercise discretion and/or independent

judgment in performing her tasks; rather, she was under immediate supervision by her supervisors.

61.    Plaintiff began her employment with Defendants as an entry-level associate and was paid

on an hourly basis.

62.    In 2010, Plaintiff was promoted to a purported title of an “assistant manager” and was

converted to a salaried employee

63.    As is the case with all other salaried employees of LGEUS, Plaintiff was deprived of any

payment for overtime premium.

64.    Plaintiff continued to be deprived of any payment for overtime premium after Plaintiff was

promoted to a purported title of a “manager.”

65.    Currently, Plaintiff holds the title of a manager and is compensated on a salary basis at the

rate of $ 78,000.00 per year.

66.    At all relevant times, Plaintiff was scheduled to work from 8 AM through 5 PM, from

Monday through Friday, with one (1) hour of lunch break.

67.    At all relevant times, Plaintiff understood her salary to cover the regular hours worked by

her, up to forty (40) hours per week.

68.    Defendant did not notify, nor did Plaintiff agree, that Plaintiff’s salary will be compensated

for any work hours in excess of forty (40) hours per week.
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 10 of 16 PageID: 10




69.    Plaintiff actually worked, at the demand of Defendants, 8 AM to 8:30 PM from Monday

through Friday, with one (1) hour of lunch break. Plaintiff took no other breaks.

70.    Plaintiff was often required to work approximately four (4) hours on the weekends once a

month or as demanded.

71.    In total, Defendants caused Plaintiff to suffer to work for Defendants, on average, fifty-

eight and a half (58.5) hours per week, or sixteen (18.5) overtime hours.

                        FLSA § 216 (b) COLLECTIVE ACTION CLAIMS

72.    Plaintiff brings claims for relief as a collective action pursuant to FLSA § 216(b) on behalf

of all non-exempt salaried employees of Defendants who were caused by Defendants to suffer to

work at Defendants’ corporate office located at 910 and 1000 Sylvan Avenue, Englewood Cliffs,

New Jersey 07632 or other corporate offices maintained by Defendants for the operation of its

business in the United States, on or after the date that is three years before the filing of this

Complaint (“FLSA Collective Class”).

73.    At all relevant times, Defendants’ employment practices, specifically those relating to the

non-payment of overtime premium, to which Plaintiff was subject, was a corporation-wide practice

to which the Class was also subject.

74.    At all relevant times, Plaintiff and the FLSA Collective class are and have been similarly

situated, are and have been subject to substantially similar practice in payment of wages, and are

and have been subjected to Defendants’ decisions, policies, plans, programs, practices, procedures,

protocols, routines, and rules, all culminating in a willful failure and refusal to pay them overtime

premium for hours worked in excess of forty (40) hours in a given workweek.

75.    Plaintiff and the Class were together the victims of a single corporate decision or policy to

willfully failure to pay any overtime premium to their salaries employees.
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 11 of 16 PageID: 11




76.    The members of the Class – non-exempt individuals employed by LGEUS on a salary basis

– were subject to Defendants’ practice of withholding payment for overtime premium.

77.    The members of the Class were similarly situated as Plaintiff was.

78.    The claims of Plaintiff stated herein are essentially identical to those of other FLSA

Collective Class.

             FEDERAL RULES OF CIVIL PROCEDURE RULE 23 CLASS ACTION

79.    Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure Rule 23

on behalf of all non-exempt salaried employees of Defendants who were caused by Defendants to

suffer to work at Defendants’ corporate office located at 910 and 1000 Sylvan Avenue, Englewood

Cliffs, New Jersey 07632 or other corporate offices maintained by Defendants for the operation of

its business in the United States, on or after the date that is three years before the filing of this

Complaint (“Rule 23 Class”).

80.    The number, identity, and last known contact information of the members of the Rule 23

Class are readily ascertainable and determinable from the records of Defendants.

81.    The hours assigned to, hours actually worked by, position or title held by, basis for payment

to, and the rates of pay to each member of the Rules 23 Class are also determinable from

Defendants’ records.

82.    There are numerous members of the Rule 23 Class, that a joinder of all members is

impracticable, and the disposition of their claims as a class action is in favor of judicial efficiency

than to litigate each individual case separately. The number of the members of the Rule 23 Class

are in the hundreds. The adjudication of individual claims would result in a great expenditure of

the judicial and public resources.
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 12 of 16 PageID: 12




83.    Plaintiff’s claims for non-payment of overtime premium brought against Defendants herein

are typical of those claims which could be alleged by any member of the Rule 23 Class.

84.    The remedies sought by Plaintiff against Defendants herein are typical of those claims

which could be sought by any member of the Rule 23 Class.

85.    The defenses which Defendants may assert against Plaintiff are typical of those which

Defendants may assert against any member of the Rule 23 Class.

86.    All members of the Rule 23 Class were subject to the same corporate practices of

Defendants, as alleged herein, of failing to pay overtime premium. The uniform corporate practice

permeating throughout Defendants’ business applied to Plaintiff and all members of the Rule 23

Class and as such, there are common question of law and facts relating to Plaintiff’s and the Rule

23 Class’s claims for non-payment of overtime premium predominate over any questions affecting

only individual members.

87.    The common question of law and facts include whether Defendants are employers or joint

employers of Plaintiff and the Rule 23 Class; whether there were corporate policies relating to the

calculation and payment of overtime wages; whether Plaintiff and the Rule 23 Class were exempt

or non-exempt from overtime compensation; and whether Defendants acted willfully with respect

to their violation of the FLSA and the NJLL.

88.    Plaintiff is able to fairly and adequately protect the interests of the Rule 23 Class and has

no interests antagonistic to the Rule 23 Class. Plaintiff is represented by attorneys who are

experienced and competent in the field of employment law and therefore are capable of providing

adequate representation of all the members of the Class.

89.    A class action is superior to other available methods for the fair and efficient adjudication

of the controversy, specifically in the context of the wage and hour litigation, where individual
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 13 of 16 PageID: 13




employees lack the financial resources to vigorously prosecute a lawsuit and/or are in fear of

retaliation by a large multi-national employer with respect to their current and/or future

employment. A class action provides a degree of anonymity which allows for the vindication of

the rights and significantly reduces these risks of retaliation or other adverse action by the

employer.

90.       The prosecution of separate actions by hundreds of members of the Rule 23 Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Rule 23 Class which would establish incompatible standards of conduct for the party in opposing

the class or, in the alternative, create a risk of adjudications with respect to individual members of

the Rule 23 Class which would, as a practical matter, be dispositive of the interests of the other

members not parties to the adjudications or substantially impair or impede their ability to protect

their interest.

91.       This Court can, and is empowered to, fashion methods to efficiently manage this action as

a class action.

                                    FIRST CAUSE OF ACTION
                                FLSA: UNPAID OVERTIME PREMIUM

92.       Plaintiff re-alleges and incorporate by reference all allegations in all preceding paragraphs.

93.       During Plaintiff and the Class’s employment with Defendants, Defendants maintained a

gross annual revenue of $500,000.

94.       During Plaintiff and the Class’s employment with Defendants, Defendants were engaged

in commerce or the production or sale of goods for commerce, within the meaning of 29 U.S.C.

§§ 201, et seq.

95.       Defendants were Plaintiff and the Class’s employer within the meaning of 29 U.S.C. §

203(d).
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 14 of 16 PageID: 14




96.    Defendants had the power to hire and fire Plaintiff and the Class, controlled the terms and

conditions of their employment, and determined the rate and method of compensation in exchange

for their employment with Defendants.

97.    During Plaintiff and the Class’s employment with Defendants, all Defendants were joint

employers of Plaintiff and the Class as defined under 29 U.S.C. §§ 201, et seq.

98.    During Plaintiff and the Class’s employment with Defendants, Defendants failed to pay

Plaintiff and the Class the required overtime premium at a rate not less than one and one-half (1

1/2) times the regular rate as required under 29. U.S.C. § 207(a)(1).

99.    Plaintiff and the Class were not exempt employees within the meaning of 29 U.S.C. 213.

100.   Defendants’ failure to pay overtime premium to Plaintiff and the Class was a willful

violation of the Fair Labor Standards Act, within the meaning of 29 U.S.C. § 255(a).

101.   As a result of Defendants’ failure to pay, Plaintiff and the Class suffered damages in an

amount to be determined at trial and are entitled to collect unpaid wages, liquidated damages in an

amount equal to their unpaid wages, as well as attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                             NJLL: UNPAID OVERTIME PREMIUM

102.   Plaintiff re-alleges and incorporate by reference all allegations in all preceding paragraphs.

103.   At all relevant times, Defendants were Plaintiff and the Class’s employers within the

meaning of NJLL, N.J.S.A. §§ 34:11-4.1, et seq. and 34:11-56a1, et seq.

104.   Defendants had the power to hire and fire Plaintiff and the Class, controlled the terms and

conditions of their employment, and determined the rate and method of compensation in exchange

for their employment with Defendants.

105.   Plaintiff and the Class were not exempt employees within the meaning of N.J.S.A. § 34:11-

56a4 or N.J.A.C. § 12:56-7.1.
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 15 of 16 PageID: 15




106.   Defendants intentionally and willfully failed to pay Plaintiff and the Class overtime

compensation at a rate of one and one-half (1.5) times their regular rate of pay for each and every

hour worked in excess of forty (40) hours in a week, in violation of the NJLL.

107.   As a result, Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, respectfully requests that this Court enter judgment against Defendants as follows:

       A. Designating this action as a collective action and authorizing prompt issuance of notice
           pursuant to 29 U.S.C. § 216(b) to all putative class members, apprising them of the
           pendency of this action, and permitting them to promptly file consents to be FLSA class
           members in the FLSA claims in this action;
       B. Certifying this action as a class action pursuant to Rule 23 of Federal Rules of Civil
           Procedure.
       C. Declaring that Defendants violated the overtime wage provisions of, and associated
           rules and regulations under, the FLSA as to Plaintiff and the Class;
       D. Declaring that Defendants’ violations of the provisions of the FLSA were willful as to
           Plaintiff and the Class;
       E. Awarding Plaintiff and the Class damages for the amount of unpaid overtime wages,
           under the FLSA;
       F. Awarding Plaintiff and the FLSA Class liquidated damages in an amount equal to 100%
           of their damages for unpaid overtime wages under the FLSA;
       G. Declaring that Defendants violated the overtime wage provisions of, and rules and
           orders promulgated under, the NJLL as to Plaintiff;
       H. Declaring that Defendants’ violations of the NJLL were willful as to Plaintiff;
       I. Awarding Plaintiff damages for the amount of unpaid wages under the NJLL;
       J. Awarding Plaintiff and the Class pre-judgment and post-judgement interest;
       K. Awarding Plaintiff and the Class the expenses incurred in this action, including costs
           and attorney’s fees; and
Case 2:19-cv-12236-ES-SCM Document 1 Filed 05/07/19 Page 16 of 16 PageID: 16
